DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on filed January 25th 2022has been entered. Claims 1, 2, 11 and 19 have been amended. Claims 1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 8 -10, filed January 25th 2022, with
respect to the rejections of claims 1, 3, 6, 8, 11, 13, 16, 18 and 19 under 35 U.S.C. §102 have been fully considered and they are persuasive.
Applicant argues that a SQL operation is different from and not directly compatible with a graph database query”.
 Examiner respectfully disagrees and will like to remind applicant’s representative of the NPL “SQL Server Graph Databases – Part 2:Querying Data in a Graph Database” shared during the interview of 01/21/2022 where the literature showed graph structures are now incorporated into SQL Server since 2017. 

4. 	In regards to applicant’s argument of the amended limitation, examiner respectfully agrees and submits that the Chandrasekhar reference does not teach the claim as amended. The 35 U.S.C. §102 rejection is withdrawn. Applicant’s arguments in regards to clams 2, 7, 12, 17 and 20 and 4, 5, 14 and 15 are valid since they inherit the amended limitation not taught by the Chandrasekhar. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Wells et al., (United States Patent Number 9753744) hereinafter Wells

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness
	
Claims 1, 3, 6, 8, 11, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar A. et al. (United States Patent Publication Number 20200106658),  hereinafter Chandrasekhar (incorporating the teaching from “SQL Server Graph Databases – Part 2: Querying Data in a Graph Database”) in view of Wells et al., (United States Patent Number 9753744) hereinafter Wells
Regarding claim 1 Chandrasekhar teaches  a method (Fig. 7 method [0018]) of executing an operation (operations in near real-time [0037])  on a data source, (graph database [0037]) comprising: receiving, (receiving [0026]) by a server (web/application server [0022]) from a client device, (client computing devices [0022]) a request specifying an application programming interface ("API") query language operation (Fig. 9, (208) receive GraphQL query specifying device property [0130]) to execute (execute [0039]) on a data source  (graph database [0037]) having a structured query language ("SQL") application programming interface; (GraphQL interface [0045]) identifying, (identifying [0130]) by the server, (web/application server [0022]) a schema file (GraphQL schema [0045]) for operation of the API query language (GraphQL query specifying device property [0130]) on the data source  (graph database [0037]) having the SQL API; (scripting language interface [0026] such as SQL API  translating, (translating [0130]) by the server, (web/application server [0022]) the API query language operation (GraphQL query specifying device property [0130]) into an SQL operation (Fig. 9, (210) into a graph database query [0130])  using the API query language schema file (GraphQL schema [0045]) configured (from the configuration model [0045]) for the data source; (graph database [0037])  transmitting, (send [0130]) by the server, (web/application server [0022])  the SQL operation (Fig. 9, (210) into a graph database query [0130])  to the data source; (graph database [0037]) receiving, (receiving [0026]) by the server, (web/application server [0022]) an SQL response (Fig. 9, (212) determined graph nodes that satisfy the query property; (214) determined devices that correspond to determined graph nodes [0130]) to the SQL operation (Fig. 9, (210) into a graph database query [0130])  from the data source; (graph database [0037]) and generating, (generating [0126]) by the server, (web/application server [0022]) an API query language response (generate the graph data model and GraphQL model in response to receipt of such a query [0130]) based on the SQL response (Fig. 9, (212) determined graph nodes that satisfy the query property; (214) determined devices that correspond to determined graph nodes [0130]) from the data source (graph database [0037]) that is responsive (specifying device property [0130]) to the request (Fig. 9, (208)  GraphQL query [0130]) from the client device (client computing devices [0022]) specifying the API query language operation (Fig. 9, (208)  GraphQL query specifying device property [0130])
Chandrasekhar does not fully disclose the API query language operation including a GraphQL query
Wells teaches the API query language operation including a GraphQL query (Client device 120 may generate the query using a query format supported by
application gateway 130 or a specific application server 150. For example, client device 120 may format the query as a RESTful query, a GraphQL query, a custom query language, or in any other format supported by application gateway 130 or a specific application server 150. Col. 4 ln 26 – 32 )
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar to incorporate the teachings of Wells wherein the API query language operation including a GraphQL query. By doings so request 500 may be transmitted to API service 132 in a JSON-like format (e.g., as a GraphQL request) for processing and parsing. Wells Col. 11 ln 22 – 23.
Claims 11 and 19 correspond to claim 1 and are rejected accordingly.

Regarding claim 3 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar as modified further teaches determining, by the server, (web/application server [0022])  a type of the API query language operation (Fig. 8, Yet Another Next Generation “YANG” data modeling language [0019])  is mutation (mutation [0077]) create; (TABLE 1: create operation [0112])  identifying, by the server, (web/application server [0022])  an input object and a target table corresponding to the request; and generating, by the server, (web/application server [0022])  the SQL operation(Fig. 9, (210) into a graph database query [0130])   based on the input object (any of "define" ( condition)" element, a "watch (trigger)" element, a "react (function)" element, [0091]) and the target table (target element [0091]) using one or more extensions (entity extension [0078])  in the API query language schema file (GraphQL schema [0045])
	Claim 13 corresponds to claim 3 and is rejected accordingly.

Regarding claim 6 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar as modified further teaches wherein the API query language schema file (GraphQL schema [0045]) defines a dialect or a domain-specific language of the data source (where the graph query is expressed in a domain-specific language (DSL). [0073])
	Claim 16 corresponds to claim 6 and is rejected accordingly.

Regarding claim 8 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar as modified further teaches determining the request for the API query language operation (GraphQL query specifying device property [0130]) comprises an API query language argument (The condition argument can be a Python script [0092]) that defines an SQL expression; (The expressions could be value changes in a column or a valid, executable expression. [0092]) and processing the SQL response (Fig. 9, (212) determined graph nodes that satisfy the query property; (214) determined devices that correspond to determined graph nodes [0130]) based on the SQL expression (The expressions could be value changes in a column or a valid, executable expression. [0092]) to generate the API query language response (generate the graph data model and GraphQL model in response to receipt of such a query [0130])
Claim 18 corresponds to claim 8 and is rejected accordingly.

 	Claims 2, 7, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar A. et al. (United States Patent Publication Number 20200106658),  hereinafter Chandrasekhar (incorporating the teaching from “SQL Server Graph Databases – Part 2: Querying Data in a Graph Database”) in view of Wells et al., (United States Patent Number 9753744) hereinafter Wells and in further view of Acharya et al., (United States Patent Number 6477534) hereinafter Acharya
Regarding claim 2 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar as modified further teaches (Fig. 9, (208) GraphQL query [0130]) determining, by the server, (web/application server [0022]) a type of the API query language operation is query; (GraphQL query [0130]) and building, by the server, (web/application server [0022]) responsive to determining the type of API query language operation is query, (GraphQL query [0130]) a plurality of clauses based on the API query language schema file (GraphQL schema [0045]) 
Chandrasekhar does not fully disclose wherein the API query language is a graph query language ("GraphQL"), to generate the SQL operation comprising at least one of a selection set, a where clause, a group by clause, an order by clause, a limit clause, or a having clause 
Wells teaches the API query language operation including a GraphQL query (Client device 120 may generate the query using a query format supported by
application gateway 130 or a specific application server 150. For example, client device 120 may format the query as a RESTful query, a GraphQL query, a custom query language, or in any other format supported by application gateway 130 or a specific application server 150. Col. 4 ln 26 – 32 )
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar to incorporate the teachings of Wells wherein the API query language operation including a GraphQL query. By doings so request 500 may be transmitted to API service 132 in a JSON-like format (e.g., as a GraphQL request) for processing and parsing. Wells Col. 11 ln 22 – 23.
	Acharya teaches to generate the SQL operation (Figs. 10(a) – 10(c) rewritten queries using join synopsis set Col. 7 ln 23 - 24)  comprising at least one of a selection set, (Fig. 10(c) “select 100*sum(l_quantity), chunked from LOsynopsis” Col. 7 ln 23 - 24)   a where clause, (Fig. 10(c) “where o_orderstatus = F” Col. 7 ln 23 - 24)   a group by clause, (Fig. 10(c) “groupby chunkid” Col. 7 ln 23 - 24)   an order by clause, a limit clause, or a having clause
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar in view of Wells to incorporate the teachings of Acharya to generate the SQL operation comprising at least one of a selection set, a where clause, a group by clause, an order by clause, a limit clause, or a having clause. By doing so provision is made for schemes  advantageously allocating available storage space among the join synopsis sets based on an assumed query workload, thereby minimizing the overall error of approximate answers. Acharya Col. 8 ln 11 - 13
Claims 12 and 20 correspond to claim 2 and are rejected accordingly

Regarding claim 7 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar as modified further teaches translating (translating [0130]) the API query language operation (GraphQL query specifying device property [0130]) to the SQL operation (Fig. 9, (210) into a graph database query [0130])  
Chandrasekhar does not fully disclose using clauses of the API query language operation comprising at least one of where, orderBy, groupBy, or limit 
Acharya teaches using clauses (select clause Col 27 ln 26)  of the API query language operation (rewritten query Col. 27 ln 13) comprising at least one of where, (Fig. 10(c) “where o_orderstatus = F” Col. 27 ln 13 - 14)   orderBy, groupBy, (Fig. 10(c) “groupby chunkid” Col. 27 ln 13 - 14)   or limit
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar in view of Wells to incorporate the teachings of Acharya using clauses of the API query language operation comprising at least one of where, orderBy, groupBy, or limit. By doing so provision is made for schemes  advantageously allocating available storage space among the join synopsis sets based on an assumed query workload, thereby minimizing the overall error of approximate answers. Acharya Col. 8 ln 11 - 13
Claim 17 corresponds to claim 7 and is rejected accordingly.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar A. et al. (United States Patent Publication Number 20200106658),  hereinafter Chandrasekhar (incorporating the teaching from “SQL Server Graph Databases – Part 2: Querying Data in a Graph Database”)  in view of Wells et al., (United States Patent Number 9753744) hereinafter Wells and in further view of  Rohatash Kumar “Select, Insert, Update, Delete Using Stored Procedure in SQL Server” November 18th 2011
Regarding claim 4 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar as modified further teaches determining, by the server, (web/application server [0022])  a type of the API query language operation (Fig. 8, Yet Another Next Generation “YANG” data modeling language [0019])  is mutation (mutation [0077]) update; (update [0112]) using one or more extensions (entity extension [0078])  in the API query language schema file (GraphQL schema [0045])
	Chandrasekhar does not fully disclose identifying an update input and an update condition corresponding to a where clause of the API query language operation to selectively update one or more records of the data source; and generating, by the server, the SQL operation based on the update input, the update condition, and a target table
	Rohatash Kumar teaches identifying an update input (“@StatementType = 'Update'”) and an update condition corresponding to a where clause (“where id = @id”) of the API query language operation (stored procedure “MasterInsertUpdateDelete”)  to selectively update one or more records (where id = 7”) of the data source; (SERVER: MCNDESKTOP25\ROHATASH”) and generating, by the server, (SERVER: MCNDESKTOP25\ROHATASH”) the SQL operation (stored procedure “MasterInsertUpdateDelete”)  based on the update input, (“@StatementType = 'Update'”) the update condition, (“where id = @id”)  and a target table (“employee”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar in view of Wells to incorporate the teachings of Rohatash Kumar identifying an update input and an update condition corresponding to a where clause of the API query language operation to selectively update one or more records of the data source; and generating, by the server, the SQL operation based on the update input, the update condition, and a target table. By doing so a single  update stored procedure can be created from a database table. Rotash Kumar. 
Claim 14  corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Chandrasekhar in view of Wells  teaches the method of claim 1.
Chandrasekhara as modified  further teaches determining, by the server, (web/application server [0022])  a type of the API query language operation (Fig. 8, Yet Another Next Generation “YANG” data modeling language [0019])  is mutation (mutation [0077]) delete; (TABLE 1: Delete (0112])  using one or more extensions (entity extension [0078])  in the API query language schema file (GraphQL schema [0045])
Chandrasekhar does not fully disclose identifying a delete condition corresponding to a where clause of the API query language operation to selectively delete one or more records of the data source; and generating, by the server, the SQL operation based on the delete condition and a target table
Rohatash Kumar teaches identifying a delete condition (“StatementType = ‘Delete’) corresponding to a where clause (“where id = 2”)  of the API query language operation  (stored procedure “MasterInsertUpdateDelete”)  to selectively delete one or more records (“delete records from the table which has id=2”) of the data source; (SERVER: MCNDESKTOP25\ROHATASH”) and generating, by the server, (SERVER: MCNDESKTOP25\ROHATASH”)  the SQL operation  (stored procedure “MasterInsertUpdateDelete”)  based on the delete condition (“StatementType = ‘Delete’) and a target table(“employee”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar in view of Wells to incorporate the teachings of Rohatash Kumaridentifying a delete condition corresponding to a where clause of the API query language operation to selectively delete one or more records of the data source; and generating, by the server, the SQL operation based on the delete condition and a target table. By doing so a single  delete stored procedure can be created from a database table. Rotash Kumar.
Claim 15 corresponds to claim 5 and is rejected accordingly

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar A. et al. (United States Patent Publication Number 20200106658),  hereinafter Chandrasekhar, (incorporating the teaching from “SQL Server Graph Databases – Part 2: Querying Data in a Graph Database”)  in view of  Wells et al., (United States Patent Number 9753744) hereinafter Wells and in further view of Smet et al, (United States Patent Publication Number 20130117288) hereinafter Smet.
Regarding claim 9 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar does not fully disclose comprising: determining the request for the API query language operation comprises a lambda function argument configured to apply a transformation on a collections of objects stored in the data source; and processing the SQL response based on the lambda function argument to generate the API query language response.
Smet teaches determining the request for the API query language operation (The "IQueryable<T>" and/or "IQbservable<T>" interfaces can be employed to build a data representation of a query expression that can be translated into a target query
language (e.g., Transact-SQL (T-SQL), Common Information Model Query Language, among others) at runtime [0040]) comprises a lambda function argument (lambda expression [0034]) see also [0043] configured to apply a transformation (identify any dynamic to dynamic function call in order to implement a transformation [0023]) on a collections of objects (plurality of objects [0059]) stored in the data source; (data source ][0067]) and processing the SQL response (IQueryable<dynamic> products= ... ;
var res = ( from p in products
where p.Price > 100 orderby p.Price descending
select new { p.Name, p.Price } )
.Take(l0);
foreach ( var p in res)
Console.WriteLine(p.Name +"costs"+ p.Price); [0043]) based on the lambda function argument (All of the query expression clauses here turn into lambda
expressions assigned to expression tree based parameters, [0043]) to generate the API query language response (an output parameter communicates back all of the columns that are fetched by the query, [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar in view of Wells to incorporate the teachings of Smet whereby   determining the request for the API query language operation comprises a lambda function argument configured to apply a transformation on a collections of objects stored in the data source; and processing the SQL response based on the lambda function argument to generate the API query language response. By doing so an expression tree, here representing a lambda
expression, can reference dynamic data in which a structure representative thereof is to be generated. Smet [0038].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar A. et al. (United States Patent Publication Number 20200106658),  hereinafter Chandrasekhar, (incorporating the teaching from “SQL Server Graph Databases – Part 2: Querying Data in a Graph Database”) in view of Wells et al., (United States Patent Number 9753744) hereinafter Wells and in further  view of Lilly et al. (United States Patent Publication Number 20200380159), hereinafter referred to as Lilly.
Regarding claim 10 Chandrasekhar in view of Wells teaches the method of claim 1.
Chandrasekhar does not fully disclose comprising: performing a roll up of the API query language operation by generating one or more sub- SQL operations for the SQL operation to aggregate data from the data source.
Lilly  teaches comprising: performing a roll up (roll up Qnoise [0122]) of the API (graphic user interface [0036]) query language operation (SQL query [0036]) by generating one or more sub- SQL operations (subqueries [0106]) for the SQL operation (aggregation operation [0132]) to aggregate data (aggregate COUNT [0134]) from the data source (Fig. 1, (120) SQL database [0032])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chandrasekhar in view of Wells to incorporate the teachings of Lilly whereby   performing a roll up of the API query language operation by generating one or more sub- SQL operations for the SQL operation to aggregate data from the data source. By doing so the embodiments roll up Qnoise into a table that estimates the count, sum, avg, and max aggregates for each protected numeric column and group, and then join that back to Qnoise and roll it up again and again to get further aggregates. Lilly [0122].

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                            
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166